Citation Nr: 0921975	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-37 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for service connection for a right 
ankle disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for service connection for the 
residuals of fractures of the right tibia and fibula, claimed 
as a right leg disability.

2.  Entitlement to service connection for the residuals of 
fractures of the right tibia and fibula, claimed as a right 
leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wilmington, 
Delaware, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the Veteran's claim has been 
characterized and developed by the RO as a single claim for 
service connection for the residuals of a right leg 
disability.  However, the Board further notes that the 
Veteran's contentions have addressed more than one disability 
of the right leg, and he has diagnoses of more than one 
disability.  Therefore, the Board will address the Veteran's 
claim as two separate issues.  This will not result in any 
prejudice to the Veteran, as one issue will be reopened and 
granted and the other will be reopened and remanded for 
further development.  

Furthermore, although the RO has considered the Veteran's 
claim on a de novo basis, a determination on whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether new and material evidence has been presented to 
reopen the claim of service connection for the Veteran's 
right leg disabilities.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).  

The issue of entitlement to service connection for bilateral 
hearing loss was among the issues on appeal to the Board.  
Entitlement to service connection for bilateral hearing loss 
was granted in a November 2008 rating decision.  This is 
considered a full grant of the issue on appeal, and this 
matter is no longer before the Board. 

The issue of entitlement to service connection for the 
residuals of a fracture of the right tibia will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a right leg 
disability and a right ankle disability was denied in a May 
1997 rating decision; the Veteran did not submit a notice of 
disagreement with this decision.  

2.  The additional evidence received since May 1997 includes 
items that were not previous available to the reviewer which 
relates to unestablished facts necessary to substantiate the 
claims, and which raise a reasonable possibility that the 
claims will be substantiated.  

3.  Service treatment records confirm that the Veteran 
sustained an injury to his right ankle, which was later 
diagnosed as a chronic ankle sprain.  

4.  Current medical evidence includes diagnoses based on X-
ray evidence of traumatic arthritis of the right ankle, which 
has been related to the injury in service by medical opinion. 



CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied entitlement to 
service connection for a right leg disability and a right 
ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2008). 

2.  The evidence received since May 1997 is new and material 
and the Veteran's claims for service connection for a right 
leg disability and a right ankle disability are reopened.  38 
C.F.R. § 3.156(a) (2008). 

3.  With resolution of reasonable doubt in the appellant's 
favor, a right ankle disability was incurred due to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the Veteran. 

New and Material

The Veteran contends that he has developed disabilities of 
the right leg as a result of injuries he sustained in active 
service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, supra; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for a 
right leg disability and a right ankle disability was denied 
in a May 1997 rating decision.  The Veteran was notified of 
this decision and provided with his appellate rights in a May 
1997 letter.  He did not submit a notice of disagreement with 
either of these issues.  Therefore, the May 1997 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The May 1997 rating decision denied the claim for service 
connection for a right leg disability on the basis that there 
was no continuity of treatment since discharge from service 
and no other evidence of a relationship between any current 
findings and the injuries for which the Veteran was treated 
during service.  Similarly, his claim for service connection 
for a right ankle disability was denied on the basis that 
there was no continuity of treatment since discharge from 
service, no evidence of a relationship between the current 
findings and active service, and no diagnosis other than the 
Veteran's complaints of pain.  

Evidence received since May 1997 includes August 2005 VA 
treatment records which state that the Veteran had chronic 
ankle pain due to degenerative arthritis that could 
definitely be related to a previous injury sustained in 
service.  

Additional evidence includes the report of an April 2008 VA 
orthopedic examination.  The April 2008 examiner answered 
"yes" when asked if there was a present diagnosis shown on 
examination that could be attributed to the Veteran's claim 
of service connection for the right leg condition.  He then 
noted current diagnoses of the residuals of a tibial fracture 
and traumatic arthritis of the right ankle, and added it was 
at least as likely as not that these disabilities were the 
result of injuries sustained during active service.  

The Board finds that the evidence received since May 1997 is 
both new and material.  The additional evidence includes an 
opinion that purports to relate the Veteran's right leg 
disability to active service.  The absence of evidence of 
such a nexus was the basis for the May 1997 denial.  
Similarly, the additional evidence includes both a current 
diagnosis of a right ankle disability and opinions that 
purport to relate the disability to active service.  The 
absence of such evidence was the basis for the May 1997 
denial.  As this evidence is both new and material, the 
Veteran's claims are reopened. 

The Board will now address the Veteran's claim for service 
connection for a right ankle disability on a de novo basis.  
The claim for service connection for a right leg disability 
to include the residuals of a tibial fracture will also be 
addressed on a de novo basis in the remand section below. 

Service Connection for the Right Ankle

The Veteran testified at the April 2009 hearing that he 
injured his right ankle while running to a shelter in the 
dark during an enemy rocket attack.  

The Veteran's service treatment records dated December 1967 
show that he injured his right ankle in October 1967 with two 
subsequent reinjuries.  He was treated with a cast for one 
week.  Additional service treatment records show that the 
Veteran continued to complain of foot and ankle pain 
throughout 1968, with April 1968 and October 1968 diagnoses 
of chronic right ankle sprain.  

Post service medical records include the August 2005 VA 
treatment records noted above.  The examiner stated that the 
Veteran currently has chronic right ankle pain due to 
degenerative joint disease.  The examiner opined that this 
could definitely be related to a previous injury during 
service, especially since there was documented evidence of a 
serious right ankle injury in 1968.  

The evidence also includes the April 2008 VA orthopedic 
examination.  The claims folder was reviewed by the examiner.  
The Veteran was noted to have a history of hitting a steel 
pallet with his right ankle while running.  He was evacuated 
to a hospital and a cast was applied.  The Veteran had 
complained of pain on a daily basis since 1999.  An X-ray 
study revealed degenerative joint disease of the right ankle.  
When asked if there was a present medical diagnosis that 
could be attributed to the Veteran's claim of service 
connection, the examiner stated that the X-ray revealed 
evidence of traumatic arthritis.  The examiner further opined 
that it was at least as likely at not that the Veteran's 
right leg injury was the result of an in-service injury.  The 
medical rationale was that there was evidence of an injury to 
the right ankle with traumatic arthritis.  

The Board finds that entitlement to service connection for a 
right ankle disability is warranted.  The service treatment 
records confirm that the Veteran sustained an injury to the 
right ankle that required casting and treatment for a period 
of several months, after which he continued to be symptomatic 
for many more months.  The current medical records show that 
the Veteran has traumatic arthritis of the right ankle.  
Although the post service medical records do not show 
treatment for a right ankle disability until many years after 
the Veteran's discharge, the August 2005 VA examiner and the 
April 2008 VA examiner have both expressed medical opinions 
that relate the current disability to the injury sustained in 
active service.  There are no medical opinions to the 
contrary.  Therefore, entitlement to service connection is 
established. 


ORDER

New and material evidence has been presented to reopen the 
Veteran's claim for service connection for a right ankle 
disability, and entitlement to service connection for a right 
ankle disability is granted. 

New and material evidence has been presented to reopen the 
Veteran's claim for service connection for the residuals of 
fractures of the right tibia and fibula, claimed as a right 
leg disability; to this extent only the Veteran's appeal is 
granted. 

	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that he has developed a right leg 
disability as a result of traumas incurred during active 
service.  He argues that although he did not sustain his 
fractures of the right tibia and fibula until many years 
after service, they were at the same location of his previous 
injuries and likely the result of those injuries.  

At the April 2008 VA orthopedic examination, the examiner 
answered "yes" when asked if there was a present medical 
diagnosis that could be attributed to the Veteran's claim for 
service connection for a right leg condition.  He stated that 
the Veteran had evidence of a proximal right tibial fracture 
reduced by insertion of an intramedullary rod and application 
of two metallic screws.  The examiner then added that it was 
at least as likely as not that the right leg disability was 
due to an in-service event or injury.  The rationale was that 
the Veteran suffered injury to the right knee and has 
appropriate evidence of a proximal tibial fracture.  

However, the examiner added an addendum to this report in 
November 2008.  The examiner stated that a review of medical 
records did not find evidence of a right proximal tibial 
fracture in service, and it was concluded that this fracture 
occurred after service.  

The Board notes that the Veteran testified that his fracture 
of the tibia occurred many years after service, but that it 
broke at the same place that he incurred his injury during 
service, and that the break occurred while he was simply 
walking some stairs.  The Veteran's contention is that the 
injuries sustained during service weakened the leg and made 
him more susceptible to the eventual break.  This contention 
was not addressed by the examiner in either April 2008 or 
November 2008.  Given the confusing nature of the April 2008 
and November 2008 opinions, and as the April 2008 opinion 
suggests at least the possibility of a relationship between 
injuries in service and the current disabilities, the Board 
finds that the Veteran should be afforded an additional 
opinion in order to address his specific contentions and to 
clarify the previous opinions. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right leg 
disabilities (other than the right 
ankle).  All appropriate tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions: 

1) Is it as likely as not that the 
Veteran's tibial fracture is the result 
of any of the injuries sustained to the 
right leg during active service?  The 
examiner should address whether or not 
the right leg may have been weakened by 
one of the verified in-service injuries 
to the extent that the post service 
fracture eventually occurred.  

2) Is it as likely at not that the 
Veteran has any other current disability 
of the right leg or knee that may be 
attributed to the any of the verified 
injuries shown in the service treatment 
records?

The reasons and bases for all medical 
opinions should be included.  

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


